Citation Nr: 0933678	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
neck disability.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chest disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1978.  

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a July 2003 rating decision of the Honolulu, 
Hawaii, Department of Veterans Affairs (VA), which denied 
entitlement to service connection for left shoulder, neck and 
chest conditions.  

By history, it is noted that in September 2002, the RO denied 
the Veteran's claims of entitlement to service connection for 
left shoulder, neck and chest disabilities.  In October 2002 
the Veteran submitted additional evidence and the RO 
readjudicated the Veteran's claims in a July 2003 rating 
decision.  The RO received notice of disagreement (NOD) in 
October 2003.  As the Veteran did not file a timely appeal as 
to the initial September 2002 rating decision, that decision 
became final.  It is acknowledged that in the July 2003 
rating decision, the RO adjudicated the claims on a finality 
basis and the RO erred in requiring new and material evidence 
for the July 2003 decision, as the Veteran's time to file an 
NOD had not yet expired.  However, as the Veteran's NOD for 
the 2002 determination was not filed until October 2003, new 
and material evidence is now required to re-open the finally 
denied 2002 determinations.  The RO readjudicated the 
Veteran's claims in a November 2005 rating decision and 
denied the claims without the requirement of new and material 
evidence.  Although the RO adjudicated the issues on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, the 
issue on appeal is as stated on the title page of this 
decision.

In his substantive appeal, the Veteran indicated that he 
wanted a hearing before a traveling Veterans Law Judge (VLJ).  
The Veteran requested that his hearing be postponed and was 
granted a postponement.  In June 2009, the RO sent to the 
Veteran a letter explaining that it might take a long time 
for him to receive an in-person hearing and provided the 
Veteran with alternative options.  The Veteran responded in a 
letter dated in June 2009, that he was medically unfit to 
travel and that his representative would represent him at the 
hearing.  The Veteran's representative was not present at the 
hearing, but his representative submitted a July 22, 2009 
written presentation.  Neither the Veteran, nor his 
representative has requested another hearing.  Accordingly, 
the request for a hearing is deemed to have been withdrawn 
and the Board may consider the appeal.  38 C.F.R. § 20.704(d) 
(2008).  


FINDINGS OF FACT

1.  Entitlement to service connection for left shoulder, neck 
and chest disabilities were denied in a September 2002 rating 
decision.  The Veteran was notified of this decision in 
September 2002, and he did not appeal.

2.  Additional evidence received since the RO's September 
2002 decision is new, but by itself or in connection with the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claims of entitlement to service connection for left 
shoulder, neck and chest disabilities and does not raise a 
reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied a claim 
of entitlement to service connection for a left shoulder 
disability, is final, and new and material evidence has not 
been received to reopen the claim.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2008).

2.  The September 2002 rating decision, which denied a claim 
of entitlement to service connection for a neck disability, 
is final, and new and material evidence has not been received 
to reopen the claim.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).

3.  The September 2002 rating decision, which denied a claim 
of entitlement to service connection for a chest disability, 
is final, and new and material evidence has not been received 
to reopen the claim.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis 

In the September 2002 rating decision, the RO denied the 
claim of entitlement to service connection for a left 
shoulder disability on the basis that there was no continuity 
of symptomatology and denied the claims of entitlement to 
service connection for neck and chest disabilities on the 
basis that there was no chronic disorder due to a motor 
vehicle accident during the service period.  

The relevant evidence of record at the time of the decision 
consisted of the Veteran's service treatment records for the 
period of 1973 to 1978; DD Form 214 MC; a report of 
accidental injury filled out by the Veteran dated in June 
2002; an undated letter written by the Veteran; two letters 
from the Veteran's wife received in August 2001 and the 
second undated; an undated letter from the Veteran's massage 
specialist; and treatment records from LBJ Medical Center 
from 1994 through 2002.  The Veteran was notified of the 
decision in September 2002.  He did not file a timely appeal 
however, and the September 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to reopen 
the claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the September 2002 rating 
decision includes letters from the Veteran dated in October 
2003, January 2005, December 2005 and undated; LBJ Medical 
Center records; a letter from Dr. I.T.S. dated in January 
2005; outpatient VA treatment records from April 2002 through 
June 2002; Social Security Administration (SSA) records; an 
undated letter from the Veteran's wife; a VA examination 
dated in June 2006; and VA treatment records from May 2005 
and December 2005.   

The Board finds that the evidence received since the 
September 2002 rating decision is new, as it has not been 
previously considered by agency decisionmakers.  However, 
while new, the evidence added to the record since the 
September 2002 rating decision is not material.  In so 
finding, it is acknowledged that the Veteran received a VA 
examination in June 2006 for his shoulder; however, the 
findings that the Veteran had an injury in service and has a 
current diagnosis were known at the time of the September 
2002 rating decision.  Furthermore, the VA examiner noted 
that there was no continuity of symptomatology and provided a 
negative opinion with regard to the etiology of the Veteran's 
disability.  The VA examination provided no basis for 
granting his claim.  Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material].

In addition, with regard to the Veteran's claims for 
entitlement to service connection for neck and chest 
disabilities, SSA and medical records do not provide any 
additional information that would aid in establishing service 
connection for these disabilities.  No one of the reports 
reference whether the Veteran's claimed neck and chest 
disorders are etiologically related to any event of service.  
Thus, the evidence is not material. 

While the Board is aware that the Veteran's representative 
raised secondary service connection claims for the neck and 
chest disabilities, a service connection claim includes all 
theories under which service connection may be granted.  See 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim).  The alternative theory of 
service connection was encompassed within the original 
claims.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  
Therefore, the proposal of a secondary theory of service 
connection is not sufficient to re-open this appeal.  Rather, 
new and material evidence must be submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also acknowledges the letter submitted by the 
Veteran's wife.  However, the Veteran's wife stated that the 
Veteran's disabilities "have been with him around the late 
90's."  She also stated that she was present when the 
Veteran injured his left shoulder.  Neither of these 
statements are material, as neither statement provides any 
evidence which would support the Veteran's claims.  For 
evidence to be new and material under 38 C.F.R. § 3.156(a), 
such evidence must also raise a reasonable possibility of 
substantiating the claims.  In this case, as there is no 
evidence to link the Veteran's disabilities with his service, 
no material evidence is present.

As the evidence submitted since the September 2002 rating 
decision is not material, the Veteran's claim to reopen is 
denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in March 2003.  As to informing the Veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  The VCAA letters stated it 
could obtain them for him.  Although no longer required, the 
Veteran was told to submit any medical records or evidence in 
his possession that pertained to the claims.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
March 2003 letter contained this notice, stating what is 
necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Regarding elements (4) (degree of disability) and (5) 
(effective date of the disability), he was provided with 
notice of the type of evidence necessary to establish a 
disability rating in a March 2006 letter.  While this letter 
was sent after both rating decisions, the Board determines 
that the Veteran is not prejudiced, because he had a 
meaningful opportunity to participate effectively in the re-
adjudication of his claims in July 2006.  The Veteran has not 
been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private treatment 
records.  The Veteran also received a VA examination in 
connection with his left shoulder disability claim.

In any event, VA need not conduct an examination with respect 
to the issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and of which it had 
knowledge.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a left shoulder 
disability is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a neck disability is 
not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a chest shoulder 
disability is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


